*365Opinión disidente del
Juez Asociado señor Belaval.
Estamos conformes con el criterio de la opinión de la ma-yoría que dispone devolver el caso a la Sala sentenciadora para que ésta determine el alcance de la extensión hipotecaria por intereses, objeto de impugnación, de acuerdo con el mé-todo provisto por nuestro Código Civil para la interpretación de las clásulas de un contrato. En todo lo relativo a la exten-sión hipotecaria por concepto de intereses, el caso de Piovanetti v. Vivaldi, 80 D.P.R. 108, (Saldaña), (1957), cita pre-cisa a las págS; 115-118, tiene los siguientes resultados prác-ticos : (1) saca el pacto de intereses en un contrato de hipoteca del articulado correspondiente de la Ley Hipotecaria y lo sitúa en la esfera del Código Civil de Puerto Rico; (2) hace depender la extensión hipotecaria de dichos intereses de la redacción de la cláusula sobre los mismos. Me reafirmo en mi criterio que se trata de una situación totalmente regida por la Ley Hipotecaria y no por el Código Civil. Expuesta brevemente la cuestión: De los dos cuerpos legales, el especial es la Ley Hipotecaria y el general el Código Civil; el Código Civil, que fue adoptado posteriormente a la Ley Hipotecaria, en su art. 1779, 31 L.P.R.A. see. 5047, pág. 510, dispone que “La forma, extensión y efectos de la hipoteca, así como lo relativo a su constitución, modificación y extinción, y a lo demás.que no haya sido comprendido en este capitulo, queda sometido a las prescripciones de la Ley Hipotecaria, Título 30, que continúa vigente”. Contrario a lo que se supone, la Ley Hipotecaria es el derecho supletorio de las disposiciones del Código Civil en cuanto a la extensión de la hipoteca se refiere. De todos modos, la sentencia en reconsideración, al enviar nuevamente a la consideración de la Sala sentenciadora el caso, para que se determine el verdadero alcance de la cláu-sula referente a intereses de acuerdo con las disposiciones referentes a la interpretación de los contratos en el Derecho civil, en vez de dejarla reducida a la mera literalidad y al arbitrio del juez fijar su alcance, sin más prueba que la que *366pueda constituir la propia cláusula interpretada, provee una forma de interpretación más razonable.
Ahora bien, observo que al remitir el caso en la forma limitada en que se hace, se olvida la opinión de la mayoría de instruir a la Sala sentenciadora sobre otro extremo de la prueba, la de la malicia o negligencia en la fiel exposición de los hechos en el escrito inicial del procedimiento sumario, verdadero y único fundamento de la acción que se ejercita.
La disposición que crea esta acción estatutaria, principal, independiente y autónoma de daños y perjuicios, es el art. 169 del Reglamento para la Ejecución de la Ley Hipotecaria de 1893 de Puerto Rico, 30 L.P.R.A. see. 1090, pág. 89, en aquella parte pertinente a este estudio, que dice así: “El escrito a que se refiere esta sección, autorizado siempre con firma de letrado, enumerará los hechos y las razones jurídicas determinantes de la certeza, la subsistencia y la exigibilidad del crédito y de la competencia del juzgado, señalará categó-ricamente las cantidades ciertas cobradas en conc&pto de inte-reses o a cuenta del capital de la deuda, expresando también la cuantía líquida de la reclamación que por el solo hecho de iniciar el procedimiento contraerá el acreedor, sujetándose a indemnizar cuantos daños y perjuicios irrogare al deudor o a terceros interesados por malicia o negligencia en la fiel expo-sición de los hechos y las circunstancias que ha de apreciar el juez para autorizar el procedimiento y para continuarlo.” (Énfasis provisto.)
Empezaremos por exponer la teoría de la institución para después comentar la aplicación práctica que de la misma se ha hecho por nuestra jurisprudencia.
Los hechos y razones jurídicas determinantes de la certeza, la subsistencia y la exigibilidad del crédito a que alude la referida disposición, se refieren a la existencia de una hipo-teca, a su vigencia y al vencimiento de la misma. La glosa más clara sobre este extremo que hemos encontrado es la de Jaime Guasp, Catedrático de Derecho Procesal en la Univer-sidad de Madrid que dice: “En lo que toca al fundamento de *367la pretensión, hay que hacer constar: los hechos y los funda-mentos de derecho que justifican la reclamación del acreedor: unos y otros deberán acreditar que el derecho ha nacido efectivamente, que no se ha producido ninguna causa de extin-ción y que ha llegado a su término natural de vencimiento. A estas tres etapas que integran la vida del crédito, necesa-rias para que pueda considerársele como perfecto, alude la regla segunda del artículo 131 [art. 169 del Reglamento nuestro] cuando pide que se enumeren los hechos y razones jurídicas determinantes de la certeza, subsistencia y exigibi-lidad del crédito.” Vide: Jaime Guasp — La Ejecución Pro-cesal en la Ley Hipotecaria — pág. 119, (ed. de la Casa Editorial Bosch de 1951).
Es bueno además dejar esclarecido que el señalamiento categórico en cuanto a intereses o capital de la deuda, a que se refiere dicha disposición, es la obligación de declarar las cantidades líquidas, que serían las únicas que no podrían constar directamente de los documentos sometidos a examen. Líquida, según el Diccionario de la Lengua Española de la Real Academia Española es aquella condición del crédito que se refiere “al saldo o residuo de cuantía cierta que resulta de la comparación del cargo con la data”, siendo la data la “partida o partidas que en una cuenta componen el descargo de lo recibido”.
Los conceptos de “malicia” o “negligencia” contenidos en el art. 169 quedan expresamente limitados por el mismo ar-tículo a “la fiel exposición de los hechos y las circunstancias que ha de apreciar el Juez para autorizar el procedimiento.”
Con relación a este asunto, Barrachina fue el primero en definir lo que debemos entender por “malicia”: “La palabra malicia significa intención dolosa, ánimo deliberado de per-judicar a otro faltando a la verdad en los hechos u ocultando lo que debe decirse sincera y honorablemente, malicia que a priori no cabe discernir, porque muchos de sus matices y relieve se escaparían del juicio, pero debe medirse y aquila-tarse en cada caso concreto, con las circunstancias que le *368rodeen por el Juez que hubiese autorizado el procedimiento”: III Federico Barrachina y Pastor, Comentarios a la Ley Hipotecaria, pág. 157, (ed. del Establecimiento Tipográfico de J. Armengot e Hijos de 1911).
Morell, sobre el mismo asunto se expresa así: “Esta res-ponsabilidad que contrae siempre el acreedor tiene su funda-mento en la naturaleza misma del procedimiento. Se trata de hacer efectiva directamente la acción real hipotecaria con intervención del deudor o del tercer poseedor en su caso, pero sin que se les dé audiencia. Separadamente y en juicio ordinario pueden alegarse cuantas excepciones se estimen procedentes, y si de ese juicio resulta no cierta, no exigible o no subsistente la obligación, cuyo cumplimiento se ha preten-dido hacer directamente efectivo contra la finca, justo es que el acreedor quede obligado a indemnizar cuantos daños y perjuicios, incluso las costas, haya ocasionado con su conducta al deudor o a los terceros.”
“¿Cuando responde el acreedor de tales daños y perjuicios? Cuando obre con malicia dice la ley. El reglamento de Ultra-mar hablaba más acertadamente de malicia o negligencia ...” (aquí la cita anterior de Barrachina).
“Difícil es que esa malicia pueda apreciarse por el juez solamente con el escrito inicial y los documentos que le han de acompañar. El Reglamento de Ultramar, también en esto más acertado, hablaba de la facultad del Juez para autorizar y para continuar el procedimiento, palabra ésta que, en nues-tra ley, puede estimarse incluida en la de autorizar, pues cabe autorizar el principio y autorizar la continuación. En todo caso, los efectos de la responsabilidad del acreedor han de resultar palpables en caso de oposición, ya en el mismo pro-cedimiento con arreglo al art. 132, ya separadamente.” 4 Morell, Comentarios a la Legislación Hipotecaria, págs. 110-111 (segunda ed. de la Editorial Reus de 1930).
El art. 132 se refiere a las cuatro causas por las cuales se suspende el procedimiento sumario: (1) procedimiento criminal por falsedad del título hipotecario, (2) tercería de *369dominio, (3) cancelación de hipoteca otorgada por el ejecu-tante, sus causantes o causahabientes y (4) hipoteca consti-tuida en garantía de cuentas corrientes, cuando la libreta que presenta el deudor arroja un saldo distinto del que resulte de la presentada por el acreedor. (Énfasis provisto.)
Roca Sastre, hoy reconocido como uno de los más grandes hipoteearistas de todos los tiempos, al referirse a la indem-nización de daños y perjuicios que provee el art. 131 de la Ley Hipotecaria española (169 del Reglamento nuestro) dice así:
“El carácter sumario — pues en el fondo hay sólo una ac-tuación unilateral del acreedor — hace precisa esta preven-ción, pues puede ocurrir que el acreedor haya percibido a cuenta una parte del importe del crédito sin que ello se trasluzca en los documentos presentados, a pesar de lo cual continuará el procedimiento en curso, sin que pueda entorpe-cerse por la demostración de la inexactitud o falsedad, salvo cuando haya servido de base para la admisión de la querella criminal.” (Énfasis provisto.) IV Roca Sastre, Derecho Hipotecario 835 (quinta ed. de la Casa Editorial de 1954).
Examinada tanto la disposición concernida, como un conjunto apreciable de criterios analíticos, esparcidos en dife-rentes épocas de la glosa hipotecaria, resulta claro que la acción de daños y perjuicios, bien sea por negligencia o ma-licia, en cuanto a un ejecutivo sumario hipotecario se refiere, queda circunscrita: (1) a “la fiel exposición de los hechos y circunstancias que ha de apreciar el Juez para autorizar el procedimiento y continuarlo”, (art. 169 del Reglamento); (2) consistiendo la malicia en una “intención dolosa, ánimo de perjudicar a otro, faltando a la verdad en los hechos y ocultando lo que debe decirse sincera y honorablemente”, (Barrachina); (3) “malicia que, a priori, no cabe discernir, porque muchos de sus matices y relieves se escaparían del juicio”, (Barrachina); (4) malicia que no “pueda apreciarse por el Juez solamente con el escrito inicial y los documentos que le han de acompañar”, (Morell); como lo sería en el caso *370“que el acreedor haya percibido a cuenta una parte del im-porte del crédito, sin que ello se trasluzca en los documentos presentados”, (Roca Sastre).
La glosa española ha interpretado el concepto de “negli-gencia” que contiene la disposición del art. 169 de nuestro Reglamento hipotecario, como algo equivalente a “culpa lata”, siguiendo el conocido aforismo latino culpa lata dolo equipa-ratur, o sea, aquel caso extremo de culpa que correspondería con el dolo. En este sentido, Jaime Guasp, en 'su obra antes citada, a las págs. 71, 72 y 73, se expresa de la siguiente ma-nera: “Constituye en la actualidad uno de los motivos de inspiración de la nueva orientación procesal el principio de la buena fe y los que con él cabe considerar relacionados: el deber de colaboración de las partes, y, sobre todo, el deber de decir verdad, acerca del cual, en los últimos tiempos, se ha acumulado una considerable bibliografía.
“De este principio de la buena fe, alguna manifestación es posible hallar en nuestros textos y en las resoluciones de la jurisprudencia, pero no existe una formulación expresa de él, ni, lo que es peor, cabe sostener con fundamento que nues-tro derecho procesal está inspirado en su espíritu de modo notable por sugestiones de este tipo. Tal omisión aumenta, sin duda, el interés de las indicaciones aisladas que se en-cuentran en nuestros cuerpos legales.
“Puede pensarse si uno de estos casos es el que se contiene en el art. 131 de la Ley Hipotecaria, regla segunda, m fine, según la cual, ‘el acreedor quedará sujeto a indemnizar cuan-tos daños y perjuicios irrogare al deudor o a terceros intere-sados por malicia en la exposición de los hechos y de las demás circunstancias que ha de apreciar el Juez para autorizar el procedimiento’. Este precepto trae su origen del art. 169 del Reglamento para la Ley Hipotecaria de Ultramar de 18 de julio de 1893 que disponía la sujeción del acreedor a res-ponsabilidad ‘por el solo acto de iniciar el procedimiento’.
“La redacción del artículo puede hacer suponer, efectiva-mente, por los términos empleados, que solamente al acreedor *371de buena fe le está permitido acudir lícitamente a la trami-tación privilegiada que se implanta.
“Por otra parte, si se analiza el precepto concreto y se ve cuál es su contenido, se observa que en esencia consiste en una imposición del deber de veracidad con respecto a los hechos y a las demás circunstancias que ha de apreciar el Juez para autorizar el procedimiento.
“Que se trate en este caso de una obligación de decir verdad, puede sostenerse, dada la redacción de la ley, que habla de malicia en la exposición de los hechos. La malicia consiste, sin duda, en una ocultación o falseamiento de la realidad a sabiendas de que se hace; fundamentalmente, pues, en una falta de veracidad, ya que el deber que impone ésta no exige la aportación de los hechos tal como ellos son, sino tal como cree sinceramente que son la parte que los alega. El Reglamento de la ley de Ultramar añadió a la malicia la negligencia, y no cabe duda que los casos extremos de ésta deben recibir un trato análogo a aquélla {culpa lata dolo equipar atur); pero tampoco ha de convertirse la exigencia de verdad en una sanción para la parte por descuido de la inves-tigación de los hechos que figuran en el proceso.
“Ahora bien, del texto que se analiza se deduce que el mandato legal no sólo tiene una limitación subjetiva, sino también que en su aplicación al acreedor no se extiende a la total conducta procesal de éste, sino a una actividad parcial, siquiera sea ella la más importante en lo que se refiere al deber de decir verdad. Pone esto de relieve que la exigencia de la buena fe y este deber de decir verdad, parcialmente incluidos en el procedimiento hipotecario, responden para el pensa-miento de la ley a una idea muy diferente de la conciencia, hoy ya unánimemente sentida, de su necesidad procesal.
“Un examen atento del precepto descubre que, lejos de haber pensado la ley en una sanción de tipo general contra el ejecutante que no ajuste su conducta a las exigencias de lo que pudieran llamarse las ‘buenas costumbres procesales’ con-*372tiene un mandato, por su origen y por sus aplicaciones, de carácter mucho más restringido.
“En efecto, lo que se ha pensado en primer lugar al hacer la declaración que se comenta, ha sido, más que en el prin-cipio de la buena fe, que sólo indirectamente resulta protegido, en el restablecimiento de la igualdad de posición jurídica de ambas partes, igualdad que se estimaba destruida por la concesión al acreedor de la facultad de iniciar un procedi-miento que ofrece al deudor (o a terceros interesados) tan pocas posibilidades de intervención o de defensa. Esto es lo que explica que siendo varios los sujetos procesales única-mente se prohiba expresamente la actividad maliciosa del acreedor, pues aunque sea cierto que éste es el que dispone de las armas más fuertes en el procedimiento, no lo es menos que las demás partes que intervienen pueden también dar lugar con su conducta igualmente maliciosa a acarrear perjuicios a otras personas. Si tal es el pensamiento legal, no parece dudoso que la idea específica de la buena fe procesal queda obscurecida, y únicamente se recoge aquí, no en méritos de su justicia intrínseca, sino como remedio o vía de compensación.”
Veamos ahora, cuál ha sido la aplicación práctica de este cuerpo de principios realizados por nuestra jurisprudencia.
Haciendo uso estricto de los casos que versan sobre la nulidad de los ejecutivos sumarios hipotecarios, en relación con la última disposición del art. 169 del Reglamento, encon-tramos que con anterioridad al caso de Figueroa v. Boneta, 58 D.P.R. 811 (1941), nuestra jurisprudencia logró sistema-tizar el cuerpo de principios enunciados en la glosa española que antecede, con excepción de lo referente a la “malicia” o “negligencia”, inspirándose en los propios términos del Regla-mento. La necesidad de expresar los hechos determinantes de la certeza, la subsistencia y la exigibilidad del crédito, se estableció, entre otros casos, en los casos de Llompart et al. v. La Corte de Distrito de Humacao, 28 D.P.R. 226 (1920), cita precisa a la pág. 299, y Geo. P. Plant Milling Co. v. Navas, *37322 D.P.R. 273 (1915), cita precisa a las págs. 281-82. La necesidad de determinar con certeza la competencia del tribunal, se estableció, entre otros casos, en el casó de Sucn. Trías v. Porto Rico Leaf Tobacco Co., 50 D.P.R. 91 (1936), cita precisa a la pág. 95. La necesidad de señalar categóricamente las cantidades ciertas cobradas en concepto de intereses o a cuenta del capital, se estableció, entre otros casos, en el caso de Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655 (1931), cita precisa a la pág. 661.
En cuanto a la “malicia” o “negligencia” se refiere, nues-tra jurisprudencia anterior no desarrolla, estrictamente ha-blando, los conceptos de “dolo” o “culpa lata”, aunque sí hace uso de términos equivalentes a los mismos al referirse a “abuso intencional o negligente”, o “fraude”, Polanco v. Goffinet, 29 D.P.R. 120, (Hutchison), (1921), cita precisa a las págs. 126, 127, 140, y 143 (alegación falsa de haberse liqui-dado previamente un contrato de refacción agrícola garanti-zado con hipoteca, anulándose el ejecutivo ya: que el ejecu-tante, al “tergiversar deliberadamente los hechos en la corte lo que equivalía a un fraude” incurrió éri un abuso intencional o negligente; “exposición de hechos falsos e inexistentes”, Pontón v. Sucesores de Huertas González, 42 D.P.R. 529, (Del Toro), (1931) cita precisa a la pág. 535 (alegación falsa de que los intereses que hacían ejecutable el crédito no se habían pagado); “omisión de” hechos ‘ indispensables para que'el juez autorizara el procedimiento, Martorell v. Crédito y Ahorro Ponceño, supra, (Texidor), cita precisa a las págs. 657, 661, (alegación falsa de la cuantía líquida de la recla-mación, que omitía señalar categóricamente las cantidades ciertas cobradas por intereses o a cuenta del capital,' con anterioridad a la ejecución.
Como se ve, el concepto que falta por desarrollar expresa-mente, pues en una forma implícita se ha hecho en Martorell v. Crédito y Ahorro Ponceño, supra, es que la acción de daños que autoriza el art. 169 in fine queda circunscrita “a la ma-licia o negligencia en la fiel exposición de los hechos y las *374circunstancias que ha de apreciar el juez para autorizar el procedimiento y continuarlo”, verdadero fundamentó de los dos-únicos'remedios que tiene el ejecutado en caso de “dolo” o “culpa lata”: la nulidad con daños si la finca ha pasado a manos de un tercero o la reivindicación con frutos si la finca no ha pasado a tercero, no importa se le llame “malicia”, “negligencia”, “dolo”, “culpa lata”, “fraude”, “inexistencia”, “omisión”, “error grave” o cualesquier otros términos equiva-lentes los unos a los otros.
En cuanto al concepto “error” es conveniente dejar escla-recido, que nuestra jurisprudencia ha equiparado el efecto del “error grave”, a la “exposición de hechos falsos e inexistentes” —^(malicia) (dolo) — Pontón v. Sucesores de Huertas González, supra, cita precisa a la pág. 535 y se ha negado -a anular procedimientos-ejecutivos en virtud de errores insustanciales en .la fiel exposición de los hechos. Delgado v. Banco Popular de. Puerto Rico, Liquidador, 55 D.P.R. 944, (Travieso), (19.40), cita precisa a la pág. 948 — “en el escrito inicial no.se alegaron expresamente las sumas ciertas cobradas y pagadas al Banco acreedor con cargo al principal o por concepto de intereses”; Torres v. Fernández, 65 D.P.R. 622, (DeJesús), (1946), cita precisa a la pág. .635 — errónea descripción del cómputo de los. intereses; Salas v. Cabassa, 69 D.P.R. 457, (Marrero), (1948), cita precisa a las págs. 464-65 — liqui-dación insuficiente de los intereses y el crédito adicional para costas, lo cual reafirma que el “error” capaz de anular un procedimiento es aquél basado en la malicia o culpa lata, y no.en el error, propiamente dicho.
• Después del caso de Figueroa v. Boneta, supra, nuestra jurisprudencia ha pretendido responsabilizar al acreedor eje-cutante por incluir en su escrito inicial intereses al mismo tipo pactado después del vencimiento. En ninguno de los casos se hace la menor referencia a la “malicia” o “negligencia” en la fiel exposición de los hechos. Es curioso observar la fuerte preocupación de alguna de estas decisiones porque cualquier prórroga al. mismo interés anterior pactado resultara usura-*375ria: Goico v. Rodríguez, 28 D.P.R. 530 (Hutchison), (1920), citado en Figueroa v. Boneta, supra; Caraballo v. Registrador, 48 D.P.R. 923 (Hutchison), (1935), cita precisa a las págs. 925, 927-42, citado también en Figueroa v. Boneta, supra; De Aldrey v. Registrador, 49 D.P.R. 56 (Del Toro), (1935), cita precisa a la pág. 58, citado también, en Figueroa v. Boneta; Toscano v. Pomales, 60 D.P.R. 335 (Del Toro), (1942), cita precisa a la pág. 339. La Ley de Usura no era aplicable a las obligaciones contraídas con anterioridad a su vigencia: Ley de marzo 1ro. 1902, 31 L.P.R.A. 445, see. 4592. Tampoco autoriza la nulidad.
Que ésta no es una cuestión regida por los artículos de nuestro Código Civil referente a la mora, y sí por la hipoteca legal tácita del art. 114 de nuestra Ley Hipotecaria, fue ya objeto de estudio por nuestra parte en la opinión separada que rendimos en el caso de Valcourt v. Iglesias, 78 D.P.R. 630 (1955). En cuanto al verdadero alcance del .pacto limitativo en la responsabilidad por intereses, véase nuestra opinión disidente en Piovanetti v. Vivaldi, 80 D.P.R. 108 (1957), págs. 123-47.
Ahora bien, en cuanto a la fijación del alcance jurídico que pueda dársele a la responsabilidad hipotecaria, por inte-reses, ¿puede decirse que el juez está en la misma condición de indefensión en que se encuentra en caso de la ocultación dolosa u omisión inexcusable en la liquidación de la garantía? La respuesta tiene que ser categóricamente en la negativa.
Al limitar el art. 169 del Reglamento nuestro la responsa-bilidad de los daños causados por malicia o negligencia “a la fiel exposición de los hechos y circunstancias que ha de apre-ciar el Juez para autorizar el procedimiento”, es- claro, que si los hechos están fielmente expuestos y las circunstancias cons-tan de los documentos presentados, no existe malicia ni negli-gencia y pierde su único fundamento la responsabilidad por daños. Ambos conceptos “malicia”, “negligencia”, se refieren exclusivamente a la ocultación dolosa de aquella parte del *376crédito previamente saldado, a la liquidación de la responsa-bilidad hipotecaria. 1
■' El art. 169 de nuestro Reglamento habla de la “cuantía líquida de 1a- reclamación”, contrario a lo que dispuso la Ley-Hipotecaria Española de 1909, art. 181, que empleó el tér-mino descriptivo más lato de “cuantía de la reclamación” y a lo que dispone la Ley Hipotecaria Española de 1946, art. 131, que emplea, el término más riguroso de “cantidad exacta que por todos los conceptos sea objeto de reclamación”.
1 La razón es obvia. La parte de la disposición que estamos examinando está concebida para proteger al Juez que ha de intervenir en el procedimiento, de cualquier intención dolosa o inexactitud-, culposa en la cuantía líquida de la reclamación, hechos que no traslucirían de los documentos a él presentados. El,art. 170 .le.impone al juez la obligación de examinar el escrito inicial, la copia registrada de la escritura, y la certi-ficación del. Registrador de la Propiedad, expedida con poste-rioridad .al- vencimiento. De esos tres documentos el juez puede determinar,, actuando ya judicialmente, la existencia de la garantía (certeza); que la misma no está cancelada, de acuerdo con. los libros del Registro (subsistencia) y que la misma está vencida (exigibilidad). Lo que no puede deter-minar es cuantía líquida, a menos que no se la informe el propio ejecutante, en su escrito inicial.
. Contrario...a.lo que se supone, al autorizar un ejecutivo sumario hipotecario, el juez tiene amplias facultades para autorizarlo o denegarlo. Se trata de una función judicial, propiamente dicha, y no de una función puramente ministerial. González Alegre ha dicho que los poderes del juez para rechazar el escrito, “son mucho más amplios que en el proceso ordinario de la Ley Procesal” — Manuel González Alegre, Los Procedimientos Judiciales de la Ley Hipotecaria, pág. 94 (segunda ed. de José María Bosch de 1955). Si se trata de una función judicial, es indudable que la determina-ción legal de la extensión de la garantía hipotecaria por con-cepto de intereses, es úna adjudicación judicial. El mismo *377art. 170 faculta al juez para denegar el auto de requerimiento si el juez no considera cumplidos los requisitos, legales, nece-sarios a su expedición. ■ •. í .
Este es un ejecutivo hipotecario que se anuló porque en él se cobraron intereses al tipo pactado después del venci-miento de la obligación garantizada — Sucn. Ramírez v. Tribunal Superior, 80 D.P.R. 148 (Saldaba), (19.57), cita pre-cisa a la pág. 151. No hay la menor alegación, de dolo o negligencia en la fiel exposición de los hechos y circunstancias que hubo, de apreciar el juez para autorizar el procedimiento ejecutivo, ni cuestión alguna relacionada con la liquidación de la garantía. El ejecutivo se. anula por una determinación judicial sobre el alcance de la garantía hipotecaria por con-cepto de intereses, cosa que no era potestativa, de la voluntad del ejecutante, sino de la aplicación de la ley a los hechos fiel-mente expuestos, que hace el juez al pasar sobre la expedición del auto de requerimiento. No hay duda, que en un caso como éste, el ejecutante no puede responsabilizarse por la pre-visión que contiene el art. 169 del Reglamento.
En. este caso se vuelve a; hacer referencia a los casos citados^en la opinión de Piovanetti. Entre dichos casos .está el caso,-de Torres v. Fernández, 65 D.P.R. 622. (De Jesús) (1946), cita precisa a las págs. 627-83, en.el sentido, que sólo pueden cobrarse intereses al tipo, convenido después del vencir-miento, si las partes así lo han convenido;. Que. ésta no fue la doctrina, ni el punto de vista sostenido por el Juez De Jesús, lo demuestra su opinión posterior en el caso de Díaz v. Quiñones, 68 D.P.R. 249 (1948) cita precisa.a la pág., 258. En este último caso, el pacto referente a los intereses dice escue-tamente: “la cantidad prestada devengará intereses al ocho por ciento anual, los que deberán ser satisfechos por men-sualidades vencidas.” El pacto propiamente hipotecario dice así: “para garantizar el pago de los .ochocientos setenta y cinco, dollars cuarenta centavos prestados,.un crédito adicio-nal por doscientos dollars para intereses, y otro'crédito más por doscientos dollars para costas, gastos, desembolsos y hono-*378rarios de abogado en caso de reclamación judicial, don José Díaz López constituye hipoteca voluntaria a favor de don Ramón Díaz Román . . (Yide la hipoteca en los autos originales del caso civil número 9474). Se alegó para solici-tar la nulidad el hecho de haberse cobrado por el ejecutante intereses por la .cantidad de $326.82, al tipo convenido, en vez de los $200 asignados para intereses en la escritura, que era el verdadero pacto sobre intereses suscritos por las partes.
El Juez De Jesús desestimó la pretensión de nulidad, apli-cando su anterior opinión de Torres v. Fernández, por el si-guiente fundamento: “La fijación de un crédito para intereses tiene por objeto proteger a posteriores adquirentes de la finca o dé un crédito hipotecario sobre la misma. Pero cuando se ejecutó la hipoteca no había posteriores adquirentes ni más acreedor hipotecario que Ramón Díaz Román, pues los here-deros de José Díaz López, por ser la continuación de la personalidad del causante, no podían ser terceros con respecto al acreedor Ramón Díaz Román. Por consiguiente el cobro de $326.82 por intereses adeudados no invalida el procedi-miento, a pesar de que en la escritura de hipoteca se fijaren $200 para esa acción. Torres v. Fernández, 65 D.P.R. 622.” La hipoteca en este último caso venció el 31 de octubre de 1932 y los intereses se cobraron al mismo tipo pactado, 8 por ciento anual, hasta junio de 1933, o sea después del vencimiento.
Por las razones expuestas me veo obligado a disentir de cualquier resolución denegando la reconsideración solicitada.